Citation Nr: 1509876	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent patellofemoral syndrome with degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 1986 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claims on appeal.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans' Law Judge (AVLJ) in December 2014.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claims for his service-connected back and knee conditions.

The Veteran last appeared for a VA examination in February 2011.  On the issue of lumbosacral strain, the Veteran testified at the December 2014 hearing that his back condition has worsened since his latest VA exam.  He is having a harder time bending forwards and backwards, and moving with his back.  The Veteran further stated that his right and left knee conditions have worsened since the VA exam.  It is more difficult for him to flex and extend both knees.  Both knees lock and pop, and the Veteran experiences instability and difficulty with movement as a result.  He wears knee braces, uses a cane, and takes medication for pain as treatment and his private physician has indicated knee replacement surgery may be necessary in the future.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected disabilities on appeal.

In addition, the Veteran has indicated outstanding treatment records, namely, treatment at the VA clinic in Lafayette, Louisiana, and by private physicians         Dr. Rogelio D. Mendoza (from March 2011 onward) and Dr. Hector A. Robles.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records.  Particular attention is directed to VA treatment records of the VA clinic in Lafayette, Louisiana.

2.  Contact the Veteran and request that he provide permission to obtain the medical records associated with treatment by private physicians Dr. Rogelio D. Mendoza (from March 2011 onward) and Dr. Hector A. Robles, as discussed during the December 2014 hearing, as well as any other relevant medical records, or provide the records to VA himself.  If permission is obtained and/or the records are provided, associate the records.

3.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected back, left knee, and right knee conditions.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disabilities on appeal, including the severity of any secondary spine-related radiculopathy.

4.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to him and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




